DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurwitz et al. (USP 10,461,724).
	Regarding claim 11, Hurwitz’s Fig. 1 shows a device, comprising:
a first generator (the combination of elements 106A, 108A, 130A, and COSC1) configured to generate a first series of first voltage ramps (at node VcapA);
a second generator (the combination of elements 106A, 108B, 130B, and COSC2) configured to generate a second series of second voltage ramps;
a first circuit (112) configured to compare (using comparator 114A) each first voltage ramp with a set point voltage (Vref) and deliver a first signal (OUT A) representative of the comparison of said first voltage ramp with the set point voltage, and to compare each second voltage ramp with the set point voltage and deliver a second signal (OUT B) representative of the comparison (using comparator 114B) of said second voltage ramp with the set point voltage;
a second circuit (120) configured, based on the first and second signals, to:
stop the first voltage ramp and start the second voltage ramp when said first voltage
ramp reaches the set point voltage (due to the complementary nature of the timing signals); and
stop the second voltage ramp and start the first voltage ramp when said second
voltage ramp reaches the set point voltage (due to the complementary nature of the timing signals); and
	a third circuit configured to modulate the set point voltage based on a maximum value of at least a last first voltage ramp in the first series compared with the set point voltage (when switch 128A is enabled) and based on a maximum value of at least a last second voltage ramp in the second series compared with the set point voltage (when switch 128B is enabled).

Allowable Subject Matter
Claims 1, 3-10, and 19 are presently allowed.
Claims 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849